Citation Nr: 1020384	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for chronic lumbar 
strain with degenerative disc disease at L5-S1, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to January 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision rendered by the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of whether new and material evidence has been 
received sufficient to reopen a claim for service connection 
for an acquired psychiatric disorder to include PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

The Veteran's lumbosacral strain with degenerative disc 
disease disability is primarily manifested by degenerative 
disc disease resulting in limited motion, pain and 
discomfort, but is not shown to result in ankylosis, flexion 
limited to 30 degrees or less, associated neurologic 
disability, or incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 20 percent for a lumbosacral strain with 
degenerative disc disease have not been met.  38 U.S.C.A. §§ 
1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a; Diagnostic Code 5237 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

The Veteran was provided a VA notice letter in April 2006.  
This letter addressed the criteria for an increased rating 
and generally described the way VA assigns disability ratings 
and effective dates.  In a June 2008 letter, the Veteran was 
provided the specific criteria for rating diseases and 
injuries of the spine.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The Veteran identified relevant VA and Social 
Security Administration records.  Those records have been 
associated with the claims folder.  In April 2007, the 
Veteran set forth his contentions during a hearing at the RO.  
The Veteran has not referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was 
provided VA examinations in August 2006 and April 2009.  

The examination reports reflect consideration of the 
Veteran's past medical history and current complaints, and 
included appropriate orthopedic findings that were consistent 
with the evidence of record.  The Board therefore concludes 
that the examinations are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 
4.2 (2009).  In reaching this conclusion, the Board observes 
that the Veteran's claims folder was not available for review 
in conjunction with the August 2006 examination; however, the 
examiner did have access to and reviewed the Veteran's VA 
medical records.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court found that guiding factors in 
evaluating the probity of a medical opinion are whether the 
opinion was based on sufficient facts or data, whether the 
opinion was the product of reliable principles and methods, 
and whether the medical professional applied the principles 
and methods reliably to the facts of the case.  Furthermore, 
a medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez, 
22 Vet. App. at 304 (2008).  As the examination report is 
based on a accurate history provided by the Veteran that is 
consistent with the evidence contained in the claims folder 
along with a thorough orthopedic examinations of the Veteran, 
the Board concludes that the lack of claims file review does 
not render the medical examination report inadequate.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.



II.  Analysis

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 
206-07 (1995) (diagnostic codes that provide ratings solely 
based on loss of range of motion must consider functional 
loss and factors of joint disability attributable to pain).

The Veteran's low back disability is rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  A higher 40 percent evaluation is warranted when 
forward flexion of the thoracolumbar is limited to 30 degrees 
or less, or when there is favorable ankylosis of the entire 
thoracolumbar spine.  

Considering the evidence of record, the Board finds that the 
criteria to support a higher (40 percent) disability 
evaluation for lumbar spine disability have not been 
demonstrated.  There is no credible evidence that the 
Veteran's lumbar spine disability has resulted in forward 
flexion of 30 degrees or less of the lumbar spine.  When he 
was examined in August 2006, the Veteran initially only 
demonstrated forward flexion to 10 degrees.  However, when 
the Veteran went to put on his shoes the examiner noted he 
was able to bend to 60 degrees.  Similarly, while he was only 
able to perform right bending to 10 out of 30 degrees, the 
examiner noted that the Veteran bent 20 degrees to reach for 
his shirt.  These results could be indicative of malingering.  
In this respect, the examiner noted that the Veteran produced 
exaggerated results not capable of reproduction.  

Contemporaneous outpatient records also fail to show a 
greater severity of loss of range of motion.  Although the 
Veteran underwent an IDET procedure in September 2006, an 
examination conducted in conjunction with a Social Security 
disability claim noted that the Veteran's back pain "appears 
to be an unchanging malaise that does not have a large 
physical correlate."  

In addition, while there was some concern that the Veteran 
had urinary incontinence that could be related to his low 
back disability, a MRI conducted in May 2007, noted only mild 
degenerative changes to the lumbar spine.  It included a 
finding that the Veteran's lumbar strain with degenerative 
joint disease and degenerative disc disease resulted in "no 
radiculopathy by physical examination."  In addition, the 
"bowel and bladder symptoms cannot be attributed to his 
spinal condition."  

In addition, when the Veteran was examined at the VA pain 
clinic in February 2008, although he declined to extend his 
back more than 10 degrees, the examiner noted that the 
Veteran's psychiatric problems were overwhelming the other 
problems.  The examiner further noted no neurologic 
impairment and further found that the "psychiatric 
comorbidities are overshadowing our abilities to provide 
specific recommendations for rehabilitation modalities."  

Finally, range of motion studies undertaken during the April 
2009 VA examination were judged to be unreliable.  Although 
Veteran complains of recurrent low back pain, the Board finds 
that the medical evidence does not reflect objective evidence 
of pain, instability, or weakness greater than that 
contemplated by the 20 percent rating.  In this respect, 
there is not probative evidence showing that pain on motion 
results in additional loss of range of motion with repetitive 
use.  

Similarly, there is no persuasive evidence showing that the 
low back disability results in favorable ankylosis of the 
thoracolumbar spine.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  

The VA examination reports and the contemporaneous outpatient 
treatment records all show that the veteran retains motion in 
the low back  Also, the May 2007 MRI examination, discussed 
above, only revealed minimal degenerative changes of the 
lumbosacral spine.  In other words, there is no evidence of 
favorable ankylosis of the thoracolumbar spine.  A higher 
disability evaluation under Diagnostic Code 5237 would 
therefore be inappropriate.

With respect to the question as to whether a higher (40 
percent) rating could be assigned for intervertebral disc 
syndrome, there is no probative evidence of the Veteran 
experiencing any "incapacitating episodes," as that term is 
defined in the rating schedule, resulting from intervertebral 
disc syndrome of at least four weeks during the past year.  
Treatment records are absent any findings of physician-
prescribed bed rest.  The assignment of a higher rating for 
intervertebral disc syndrome would therefore be 
inappropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Finally, the Board has considered whether the disability 
warrants the assignment of a separate rating for any related 
neurologic impairment.  However, no neurologic deficits were 
noted upon VA examination in August 2006.  Similarly, during 
the MRI examination in May 2007, the examiner specifically 
ruled out any neurologic impairment caused by the service-
connected low back disability.  Finally, the VA examiner in 
April 2009 noted that the bowel and bladder symptoms were not 
attributable to his service-connected disability and that 
there was "no objective evidence of lower extremity 
radiculopathy."  Given these findings, the evidence does not 
support the assignment of a separate compensable rating for 
any related neurologic disability.  

Finally, the rating schedule represent as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.
As noted above, the Veteran's symptoms cause pain and 
imitated low back motion; such impairment is contemplated by 
the rating criteria.  The rating criteria reasonably describe 
the Veteran's disability.  In addition, while the Veteran is 
unemployed, it is not shown that the low back disability 
causes marked interference with employment or result in 
hospitalizations.  Hence, referral for consideration of an 
extraschedular rating is, therefore, not warranted.

For all of these reasons and bases, the preponderance of the 
evidence is against assigning a rating higher than 20 
percent.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.59 (2007), § 
4.71a, Diagnostic Code 5237 (2009).  Since the preponderance 
of the evidence is against the claim for a higher rating, 
there is no reasonable doubt to resolve in the Veteran's 
favor, and his claim must be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

A rating in excess of 20 percent for chronic lumbar strain 
with degenerative disc disease at L5-S1 is denied.   


REMAND

Recently, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a claim for service connection for PTSD may 
encompass a claim for service connection for other 
psychiatric disabilities when there was evidence of other 
such disabilities.  In this case, as in Clemons, although the 
Veteran claimed service connection for only PTSD, the VA 
treatment records and other competent medical evidence 
contain diagnoses of several psychiatric disorders including 
major depressive disorder, obsessive compulsive disorder, and 
a mood disorder.  The Court in Clemons found that the Board 
erred in failing to treat the claim as a broader one for 
service connection for an acquired psychiatric disorder to 
include PTSD.  Here, the RO similarly considered only the 
issue of service connection for PTSD and not the issue of 
service connection for the other diagnosed psychiatric 
disorders.  The claim has been recharacterized accordingly.  

The Veteran underwent a VA examination that was to address 
the medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As the examiner did not indicate whether the 
Veteran's other psychiatric disorders were related to 
service, the Board finds that the VA opinion obtained in this 
case (in light of Clemons) is not adequate, and another VA 
examination should be scheduled.

In addition, the claim has been characterized as being one 
requiring the submission of new and material evidence.  
Review of the record reveals that claims for service 
connection for PTSD were previously denied in unappealed 
decisions.  As such, although the Board is expanding the 
claim to include additional psychiatric disorders, the 
Veteran must still first present evidence sufficient to 
reopen the claim.  

Moreover, for claims such as these, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans 
Claims clarified VA's duty to notify in the context of claims 
to reopen.  With respect to such claims, VA must both notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Here, the Veteran has 
only been afforded general notice of the requirements of a 
claim for service connection for PTSD.  On remand, he should 
be afforded notice in compliance with Kent, to include the 
expanded issue of entitlement to service connection for an 
acquired psychiatric disorder.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran a 
corrective VCAA notice that explains what 
constitutes new and material evidence 
under 38 C.F.R. § 3.156, and specifically 
identify the type of evidence necessary to 
satisfy the element of the underlying 
claim which was found insufficient in the 
previous denial, in accordance with Kent, 
supra.  The characterization of the claim 
should be revised to include service 
connection for an acquired psychiatric 
disorder, to include PTSD.  

2  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The examiner 
should be provided the Veteran's claims 
file for review and the examination report 
should state the claims file was reviewed.  
Any indicated studies must be completed.  
Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that the Veteran has any current 
psychiatric disability, including PTSD, 
that is related to service.  

3.  Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  

4.  Then readjudicate the issue of whether 
new and material evidence has been 
received to reopen the claim of service 
connection for an acquired psychiatric 
disability, to include PTSD.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


